



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Alton, 2013 ONCA 654

DATE: 20131029

DOCKET: C56064

Rosenberg, Rouleau and Strathy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Wesley Alton

Appellant

Andrew Furgiuele, for the appellant

Kim Crosbie, for the respondent

Heard and released orally: October 11, 2013

On appeal from the conviction entered on May 28, 2012 and
    the sentence imposed on September 28, 2012 by Justice Edward J. Koke of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

The appeal from sentence is dismissed as abandoned. We also dismiss the
    appeal from conviction. The appellant raises several issues. The trial judges
    findings about demeanor are supported by the record. That the complainant was
    combative on a few occasions in response to an aggressive cross-examination did
    not detract from the trial judges positive finding.

[2]

The trial judge was fair in his treatment of the admissions by the witnesses.
    The stark factors that stood out are the appellants adamant denial that he was
    ever alone with the complainant or physically abused the Crown witnesses. The comparison
    drawn by the trial judge was grounded in the record.

[3]

We do not agree that the trial judge misapprehended the evidence in any
    relevant sense. For example, the record fully supports the trial judges
    conclusion that the mother did stand by while the appellant physically abused
    the children.

[4]

The trial judge gave the same scrutiny to the complainants evidence and
    the appellants evidence. He explained why he rejected the appellants evidence
    and accepted the Crowns evidence. Those findings are entitled to deference. We
    have not been persuaded we should interfere.

[5]

Accordingly, the appeal from conviction is dismissed.

M.
    Rosenberg J.A.

P.S.
    Rouleau J.A.

"G.R. Strathy
    J.A."


